Citation Nr: 1802380	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-43 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUE

Whether the reduction of the Veteran's disability rating for prostate cancer from 100 percent to 40 percent effective May 1, 2016, was proper and, if so, whether the Veteran is properly rated for prostate cancer residuals.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from July 1948 to February 1968. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from February and August 2016 decisions of the Oakland, California, Regional Office (RO).

In March 2016, the Veteran raised issues of service connection for hypertension, a bilateral knee disorder, and a heart disorder. These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Board has determined that additional development is necessary and the case is, therefore, REMANDED as directed below.

1.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

2.  Reason for the Remand:

Private treatment records contained in the file seem to indicate that the Veteran completed his prostate cancer treatment in 2002-2003. The records are incomplete, however. Additionally, the report of the April 2012 VA examination indicates that the Veteran had active prostate cancer at that time, but no treatment records are of record.

Remand is necessary to attempt to obtain complete treatment records for the Veteran's prostate cancer and subsequent residuals. This is necessary to determine when the Veteran completed treatment and, therefore, whether the reduction from 100 percent was proper.

3.  Request that the Veteran provide authorization to obtain all private treatment records for prostate cancer and residuals, including records which indicate the periods at which he was undergoing treatment.

4.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for prostate cancer and residuals.

5.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).





